DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
Throughout the disclosure, such as in paragraph 46, “Error! Reference source not found” is recited. 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “further includes and CRS port information” instead of “further includes CRS port information.
Appropriate correction is required.

Double Patenting
The examiner notes that regarding copending application 17/265,601, the claim set filed 2/3/21 would be subject to a provisional double patenting rejection. However, the claim set filed 5/16/22 is not, and thus a double patenting rejection has not been made for the instant claim set. A double patenting rejection may be made in the future based upon amendments to the instant application or to 17/265,601.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta (US 20190306812 A1).
Regarding claim 1, Sengupta discloses:
“A base station for transmitting a Resynchronization Signal (RSS) in a wireless communication system, the base station comprising: a transmitter for transmitting a radio signal; a receiver for receiving a radio signal; and a processor for controlling the transmitter and the receiver, wherein the processor controls to:” ([para 0205]: “FIG. 15 shows a diagram of a system 1500 including a device 1505 that supports resynchronization signal transmission in wireless communications in accordance with aspects of the present disclosure. Device 1505 may be an example of or include the components of base station 105 as described above, e.g., with reference to FIG. 1. Device 1505 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including base station communications manager 1515, processor 1520, memory 1525, software 1530, transceiver 1535, antenna 1540, network communications manager 1545, and inter-station communications manager 1550.”)
“transmit configuration information related to the RSS to a terminal; and” ([para 0090]: “In various examples, the UE 115-a also may be configured to receive system information associated with the cell (not shown). For example, after receiving the synchronization signal, the system information may be received in form of a system information block (SIB). The SIB may signal a presence of an RSS on the carrier 205.”) 
“transmit the RSS to the terminal;” ([para 0091]: “According to some examples, the UE 115-a may receive the RSS 215 for resynchronizing with the cell.”)
 “wherein the configuration information includes at least one of RSS period information, RSS duration information, RSS frequency location information, RSS time offset information and/or power boosting information representing a value relative to cell-specific reference signal (CRS) power.” ([para 0090]: “In some cases, the UE 115-a may receive … a frequency location for the RSS... Additionally or alternatively, the SIB may indicate a transmit power for the RSS, a bandwidth of the RSS, a hopping pattern for the RSS, a multiplicative factor for the second periodicity, or an overhead percentage.”)
Regarding claim 16, Sengupta in view of RP181186 discloses all the features of the parent claim.
Sengupta further discloses “wherein the RSS frequency location information includes a lowest physical resource block number of the RSS.” ([para 0113]: “At 605 the UE 115 may determine an RSS configuration, including allocated resources, based on signaling from base station. In some cases, the RSS configuration may be provided in a SIB. In some cases, the UE 115 may receive an indication of a periodicity of the RSS, a length of the RSS, a frequency offset and/or a frequency location for the RSS, or an PRB or narrowband index location of the RSS.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta (US 20190306812 A1) in view of RP181186 ("3GPP TSG RAN Meeting #80 RP-181186", La Jolla, US, June 11-14, 2018, pp. 1-7).
Regarding claim 1, Sengupta discloses:
“A method of performing measurement using a Resynchronization Signal (RSS) in a wireless communication system, the method performed by a terminal comprising: receiving configuration information related to the RSS from a first base station;” ([para 0090]: “In various examples, the UE 115-a also may be configured to receive system information associated with the cell (not shown). For example, after receiving the synchronization signal, the system information may be received in form of a system information block (SIB). The SIB may signal a presence of an RSS on the carrier 205.”) 
“receiving the RSS from the first base station; and…” ([para 0091]: “According to some examples, the UE 115-a may receive the RSS 215 for resynchronizing with the cell.”)
 “…wherein the configuration information includes at least one of RSS period information, RSS duration information, RSS frequency location information, RSS time offset information and/or power boosting information representing a value relative to cell-specific reference signal (CRS) power.” ([para 0090]: “In some cases, the UE 115-a may receive … a frequency location for the RSS... Additionally or alternatively, the SIB may indicate a transmit power for the RSS, a bandwidth of the RSS, a hopping pattern for the RSS, a multiplicative factor for the second periodicity, or an overhead percentage.”)
Sengupta does not explicitly disclose “performing Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) measurement of the RSS based on the configuration information.”
However, RP181186 discloses the missing feature “performing Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) measurement of the RSS based on the configuration information” ([page 6]: “Improved DL RSRP measurement accuracy, e.g. through use of other signals than CRS, e.g. RSS”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sengupta and RP181186, to utilize the RSS as disclosed in Sengupta, for RSRP as disclosed by RP181186. The motivation for doing so would be that using RSS instead of CRS would improve measurement accuracy, thus improving service quality. Therefore, it would have been obvious to combine Sengupta with RP181186 to obtain the invention as specified in the instant claim.
Claim 7 is substantially similar to claim to claim 1 with the differences amounting to that claim 1 is a method claim while claim 7 is an apparatus claim reciting generic hardware, which is taught by Sengupta in paragraph 125. Thus, Sengupta with RP181186 teach all the features of claim 7 for similar reasons to claim 1.
Regarding claim 13, Sengupta in view of RP181186 discloses all the features of the parent claim.
Sengupta further discloses “wherein the RSS frequency location information includes a lowest physical resource block number of the RSS.” ([para 0113]: “At 605 the UE 115 may determine an RSS configuration, including allocated resources, based on signaling from base station. In some cases, the RSS configuration may be provided in a SIB. In some cases, the UE 115 may receive an indication of a periodicity of the RSS, a length of the RSS, a frequency offset and/or a frequency location for the RSS, or an PRB or narrowband index location of the RSS.”)
Claim 14 is substantially similar to claim to claim 13 with the differences amounting to that claim 13 is a method claim while claim 14 is an apparatus claim reciting generic hardware, which is taught by Sengupta in paragraph 125. Thus, Sengupta with RP181186 teach all the features of claim 14 for similar reasons to claim 13.
Regarding claim 17, Sengupta in view of RP181186 discloses all the features of the parent claim.
Sengupta in view of further RP181186 discloses “wherein the RSS period information includes one of 160 ms, 320 ms, 640 ms or 1280 ms” because in the parent claim the existence of the “RSS period information” is one of many alternatives and Sengupta teacher several of the other alternatives. Thus, the teachings of Sengupta in view of further RP181186 capture the scope of the language of the instant claim.
Regarding claim 18, Sengupta in view of RP181186 discloses all the features of the parent claim.
Sengupta in view of further RP181186 discloses “wherein the RSS duration information includes one of 8 subframes, 16 subframes, 32 subframes or 40 subframes” because in the parent claim the existence of the “RSS period information” is one of many alternatives and Sengupta teacher several of the other alternatives. Thus, the teachings of Sengupta in view of further RP181186 capture the scope of the language of the instant claim.
Regarding claim 19, Sengupta in view of RP181186 discloses all the features of the parent claim.
Sengupta in view of further RP181186 discloses “wherein the power boosting information includes one of 0 dB, 3 dB, 4.8 dB or 6 dB” is one of many alternatives and Sengupta teacher several of the other alternatives. Thus, the teachings of Sengupta in view of further RP181186 capture the scope of the language of the instant claim.

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, of the closest prior arts Sengupta in view of RP181186 disclose all the features of the parent claims as discussed previously in this action. However, Sengupta in view of RP181186 does not disclose “wherein the configuration information further includes and CRS port information representing a number of antenna ports of a CRS”. While prior art that teaches configuration information that includes “CRS port information representing a number of antenna ports of a CRS”, such as paragraph 11 of Harrison (US 20170237542 A1), this does not teach “CRS port information representing a number of antenna ports of a CRS” being included in the same configuration information as that used to configure an RSS used for RSRP/RSRQ, nor would it be obvious for one of ordinary skill in the art to combine the prior art in order to obtain this feature. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 2 obvious, over any of the prior art of record, alone or in combination. Claim 8 is similar to claim 2 and is objected to for similar reasons. Claims 3-6 and 9-12 depend on claims 2 and 8 and are allowable based on their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412